DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-8 are currently pending in the application.

Claim Objections
Claims 1-2 objected to because of the following informalities:  
In claim 1, line 13, “each of the end current collector and the casing includes and inclined surface” should read - -the end current collector and the casing include an inclined surface- -.
In claim 1, line 14, “the end current collector plate” should read - -the end current collector- -.
In claim 2, line 3, “for heating gas” should read - -for heating a gas- -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirano (JP2006173055).
Regarding claim 1, Hirano teaches a solid oxide fuel cell (i.e., fuel cell stack) (50) (page 6) (figure 7A) comprising:
a fuel cell stack (i.e., stack) (52) (page 6) (figure 7A) configured by stacking a plurality of cell units (i.e., fuel cells) (51) (page 6 ) (figure 7A), each of the cell units including an electrolyte electrode assembly (i.e., electrolyte membrane) and a separator (i.e., conductive separator) (page 6);
a casing (i.e., second holding member) (30) (page 7) disposed at one end side of the fuel cell stack in a stacking direction (as shown in figure 7A) (page 7);
an application part (i.e., tie rod bolts) (54) that applies stacking force to the fuel cell stack (52) along the stacking direction via the casing (30) (i.e., tie rod bolt 54 for tightening the stack 52 by bringing the end plate 53 and the workpiece holding device 10 closer to each other) (page 6)
a facilitating mechanism that facilitates elongation of the casing due to linear expansion (i.e., when the temperature rises above the reference temperature, the first thermal 
each of the end current collector (20) and the casing (30) includes an incline surface (i.e., convex portion 25, concave part 35) (page 7) that is inclined relative to the stacking direction (as shown in figure 7A below), and the end current collector plate (20) and the casing (30) are interconnected at the inclined surfaces (25) (35) via the space (as shown in figure 7A below).   
It is noted that while the Examiner addressed the functional limitations “that applies stacking force to the fuel cell stack along the stacking direction via the casing”, “that facilitates elongation of the casing due to linear expansion”, and “that absorbs the linear expansion of the fuel cell stack in the stacking direction”, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is expected of meeting the functional limitations.


    PNG
    media_image1.png
    368
    509
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano (JP2006173055) as applied to claim 1 above, and further in view of Iwasaki et al. (U.S. Patent Application Publication 2002/0114988).
Regarding claim 2-3, Hirano teaches the solid oxide fuel cell as described above in claim 1  but does not explicitly articulate the specifics of the facilitating mechanism including a heater for heating gas. However, Hirano teaches the facilitating mechanism which includes the current collector (20) and the space as indicated above in claim 1, has heat transfer functions (page 5) 
Iwasaki, also directed to a solid oxide fuel cell (i.e., fuel cell system) (9) (abstract) (figure 1), teaches a facilitating mechanism that includes a fan (i.e., air feeder) and a heater (i.e., heat exchanger) (14) (figure 1) for preheating gas (i.e., air supplied) so it is supplied to the cathode inlet for power generation (paragraph [0024], [0047]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel cell of Hirano to include a heater as taught by Iwasaki in order to preheat the gas and supply the gas to fuel cell to generate power. 
It is noted that while the Examiner addressed the functional limitation “wherein the gas that flows through the gas flow passage is heating gas that flows inside the fuel cell stack when the fuel cell stack is activated”, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim and teaches that gas is supplied to the fuel cell, the same is expected of meeting the functional limitations.
Regarding claim 4, as indicated above, Hirano teaches gas is supplied to react with hydrogen ions and electrons and discharge to the outside (page 2, 6) which is clear that the gas would flow through the space, formed between the application part (54) and the fuel cell stack (52) (as shown in figure 7A above). Further, Hirano teaches gas is supplied to a cathode gas flow passage (i.e., at the air electrode, oxygen in the supplied air reacts with hydrogen ions and electrons to produce water) (page 6-7). 
Regarding claim 5, Hirano teaches the end current collector (20) moves toward the casing (30) (i.e., the first holding member 20 and the second holding member (30) are overlapped by fitting the first thermal deformation portion 22 and the second thermal deformation portion 32) (page 2-3). As to the functional limitation “to seal the gas flow passage as the fuel cell stack expands linearly in the staking direction during operation”, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Regarding claim 6, Hirano teaches the casing (30) has a coefficient of linear expansion that is greater than a coefficient of linear expansion of the end current collector (20) (page 4 and 7). 
Regarding claim 7, Hirano teaches a convex-concave shape (i.e., convex portion 25, concave part 35) is successively formed on a surface of the casing (30) that faces the gas flow passage when viewed in a gas flow direction (as shown in figure 7A above) (page 7).
Regarding claim 8, Hirano teaches the solid oxide fuel cell as described above in claim 1 and 2. Hirano does not explicitly articulate the specifics as recited in the instant claim however, as indicated above, gas is supplied to the cathode (i.e., air electrode) (page 6-7) therefore, on the basis of basic design choice, one of ordinary skill in the art could have consider having the oulet side of the gas flow passage higher than the inlet side for proper gas flow distribution and power generation (i.e., at the fuel electrode, hydrogen dissociates into hydrogen ions and electrons. Hydrogen ions pass through the electrolyte, and electrons pass through an external circuit to generate power and move to the air electrode. At the air electrode, oxygen in the supplied air reacts with hydrogen ions and electrons to produce water, which is discharged to the outside) (page 6) as the lower side is closer to the fuel cell units (as shown in figure 7A-B) below). 

    PNG
    media_image2.png
    581
    471
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIAN ROLDAN/Examiner, Art Unit 1723